DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 12/02/2020. Currently, claims 9-28 is pending. Claims 9, 16, 18, 19, 21 and 28 have been amended. No newly added claims. Claims 1-8 have been cancelled. 

Response to Amendment
Applicant’s amendments to claim 16 are sufficient to overcome the rejection of claims 16-20 under 35 U.S.C. §101 as set forth in the previous action. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the relevant prior art, single or in combination, fail(s) to teach the combination: 
“a processor automatically determining that a nominal capacity for the retail item set in a database is incorrect based on the maximum net sales floor replenishment and automatically modifying the incorrect nominal capacity for the retail item in the 
using the modified nominal capacity to count how often the retail item is unavailable on the sales floor”, 
as recited in claim 9. 

None of the relevant prior art, single or in combination, fail(s) to teach the combination: 
“a processor automatically correcting a nominal sales floor capacity stored in a database for at least one retail item qualified for on-shelf availability evaluation based on the positions of the at least one retail item stored in the database; and 
determining an amount of on-shelf availability for the at least one retail item using the corrected nominal sales floor capacity”, 
as recited in claims 16 and 21. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claims recite methods and system for improved on-shelf availability determination. 
Exemplary claim 9 recites in part, 
Processing retail item data and updating its associated database record)
using the modified nominal capacity to count how often the retail item is unavailable on the sales floor. (Monitoring/collecting data associated with the retail item)
The claim recites the limitations of 1) processing inventory item data and updating a database value associated with the inventory item, and 2) monitoring data associated inventory item. 
The modifying and monitoring steps describe the management of inventory within an environment. The processing and updating steps, as well as monitoring steps cover certain methods of organizing human activities (sales activities). 
This judicial exception is not integrated into a practical application because the additional element “movement of retail item within a store over a period of time” describes data gathering/collection associated with movement of retail item. The additional element amounts to no more than data gathering, which is insignificant extrasolution activity that does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g). In addition, the recitation of a generic processor does not preclude the claim from reciting an abstract idea. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Accordingly, claim 9 is directed to a judicial exception without significantly more. 
Claims 16 and 21 recite similar limitations, and therefore are rejected based on similar rationale. 
Dependent claims 10-15, 17-20 and 22-28 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Response to Arguments
Applicant's arguments filed 12/02/2020 with respect to the rejection of claims 9-28 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Exemplary claim 9 describes the movement of a retail item within a store producing a maximum net sales floor replenishment associated with the retail item during a period of time. In addition, exemplary claim 9 describes using a modified nominal capacity to monitor how often a retail item is unavailable on a sales floor. Thus, the claimed invention is directed to sales activities associated with movement of a retail item within a store. 
Further, as noted in paragraph [0021], the claimed invention is directed to determining when a computer database contains an incorrect value based on sales floor activities (including monitoring the available or retailer items on a retail store floor). Accordingly, the claims are directed to sales activities. 
In Enfish, the Federal Circuit held that the claims of the patents at issue describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims that invoke 35 U.S.C. § 112(f). The court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea. 
However, in the present case, the claimed invention is directed toward a computer system determining when a computer database contains an incorrect value. 
Accordingly, claims 9-28 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687